470 So. 2d 864 (1985)
Therin Daniel BRYAN, Appellant,
v.
STATE of Florida, Appellee.
No. 84-1974.
District Court of Appeal of Florida, Second District.
June 14, 1985.
*865 James Marion Moorman, Public Defender, and Paul C. Helm, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and William E. Taylor, Asst. Atty. Gen., Tampa, for appellee.
RYDER, Chief Judge.
Therin Daniel Bryan appeals his sentence and conviction for escape from a state prison work release center. Bryan pleaded guilty and was sentenced in accordance with his plea bargain. The public defender has filed a brief on Bryan's behalf pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Bryan has filed no supplemental brief.
Appellant asserts that the trial court erred in sentencing him. We agree that there is no merit to this point. We affirm appellant's conviction and sentence.
Appellant also asserts that the trial court erred in summarily denying his motion for postconviction relief. Appellant filed his motion for postconviction relief after he filed the notice appealing his conviction and sentence. A trial court lacks jurisdiction to consider a motion under Florida Rule of Criminal Procedure 3.850 while an appeal is pending in an appellate court unless the appellate court relinquishes jurisdiction to the trial court for that purpose. State v. Meneses, 392 So. 2d 905 (Fla. 1981). There was no relinquishment of jurisdiction in this case. Accordingly, the trial court's order denying appellant's motion was void, and we may not review it.
Affirmed.
OTT and FRANK, JJ., concur.